Mr. President, I should like to offer you my
congratulations on your election and my best wishes
for the coming year, and also to convey my great
appreciation to your predecessor, Mr. Theo-Ben
Gurirab, for his fine work and guidance over the past
year.
I would like to start by thanking our Secretary-
General for his report to the Millennium Summit. It is
comprehensive, ethical and most impressive. We have
never had anything like it before. One effect it has had
is to give deep meaning to the expression the
international community. I think that in the past, we
have often used this term far too lightly. Now we know
what it stands for. It is spelled out in the final
Declaration made by our heads of Government, which
is now a textbook for the coming year. Its great ideas
still echo in this Hall, and its noble aims light up the
future.
In our view, it has given precise targets that can
truly help developing nations. For the first time, we can
distinguish clearly between immediate issues and long-
term ones. This is very important, because many of the
things on which we spend so much time and so many
resources are not, in fact, today's issues. They are sad
legacies passed on by the twentieth century.
Obviously, they are important. Each one is tragic
in the consequences it has for ordinary peoples' lives.
But they are all primarily the responsibility of
Governments and regional organizations. The more
they dominate the affairs of the United Nations, the
more they stop us from concentrating on the deep-
seated problems of developing nations. Those problems
are the ones that can truly be called today's issues. As
the Secretary-General highlighted in his Summit report,
they are becoming very serious indeed. We have even
had to give them a new name: transnational issues.
They each have academic titles: technological
problems; demographic problems; socio-economic
problems; and environmental problems. But take away
the grand language, and they all add up to a simple
fact: they are far too big for individual Governments to
deal with, or even regional organizations.
It is all too clear that they will not be solved in
the marketplace, either. The solutions will not trickle
down. In fact, the global market economy has
lengthened their list and created its own set of special
problems.
It would all be very depressing indeed but for one
thing. The Summit Declaration has clearly invited us
all, as Members of the United Nations, to accept a joint
international responsibility to find solutions. Naturally,


we may differ on how to go about it, but what is most
important is that we have to recognize and accept the
need for new priorities. Consequently, we highly value
the assessment made by the Secretary-General of
where these lie.
For example, we appreciate his timely advice that
globalization requires policies and measures that are
sensitive to the needs of developing nations. We are
pleased that he has upheld the peoples' right to
development as fundamental. We join him in
recognizing the special concern of our friends and
colleagues on the African continent. We support all that
he is trying to do to improve the efficiency and
effectiveness of the United Nations, because this
should enable it to concentrate on what it does best and
is best equipped to do.
By this I mean the practical, urgent work done by
its organs and agencies and its professionals and
volunteers, in the field, close to the people. Much of
this represents development in areas such as education
and training, which are absolutely critical if the people
of developing nations are to move beyond a day-to-day
struggle for basic food, shelter and medicine and take
part successfully in the new global economy.
It means that the work of agencies such as the
United Nations Educational, Scientific and Cultural
Organization (UNESCO), the United Nations
Children's Fund (UNICEF) and the World Health
Organization (WHO) is vital. It needs to proceed
urgently and not be held back because essential funds
are diverted to solving ancient problems.
The vital tasks of the United Nations today
should not be held hostage by the twentieth century. It
has urgent new work to undertake for developing
nations. This work can be simply summed up. It is to
ensure that the phrase developing nations actually
does mean nations that are developing  rather than
what they too often tend to be, just a polite expression
for the very opposite.
The Summit Declaration offers us all the chance
to do just this, in friendship and cooperation, and I
hope that we will do everything we can to implement
its provisions. It would be the best form of appreciation
we could offer to the Secretary-General and his staff at
the end of a remarkable year's work.

















